On Motion for Rehearing.
LATTIMORE, J.
In his motion for rehearing appellant insists that the section of the Dean Liquor Law (Vernon’s Ann. Pen. Code Supp. 1922, art. 588¼ et seq.), under which he was indicted and convicted, had been repealed, and that therefore we were in error in sustaining the judgment against him. An examination of the indictment discloses that it contained a number of counts, among which was a count charging appellant with manufacturing intoxicating liquor at the time and place mentioned. The law relating to the manufacture of liquor has not been changed. The charge of the court submitted to the jury the question of guilt of the manufacture of liquor as contained in said count. The fact that there *986were other counts in the indictment charging the possession of liquor would not affect a conviction had upon a valid count.
The matters urged in the motion relative to errors of the county attorney in’ his argument'to the jury cannot be considered by us, in view of the absence of a statement of facts from the record.
Concluding there was no error committed in the affirmance of the case, appellant’s motion for rehearing will be overruled.